Mr. Claude S. Hawkins, Jr. City Attorney City of Ashdown Ashdown, AR 71822
Dear Mr. Hawkins:
This is in response to your request for an opinion concerning the Arkansas Freedom of Information Act, which is codified at A.C.A.25-19-101, et seq. Specifically, you wish to know whether documents relating to the termination of a former employee are subject to public inspection and copying.
It is my opinion that A.C.A. 25-19-105(c)(1) (Supp. 1987) requires the release of the information mentioned in your request.
The foregoing [opinion], which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.